                                                                       FILED
                 IN THE UNITED STATES DISTRICT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                              DUBLIN DIVISION              20I8OEC28 PHI2:29


JOHN EDWIN MORRISON,
                                                           CLERK.
                                                               SO.DiST. Of- GA
     Plaintiff,

     V.                                                CV    318-078



UNITED STATES OF AMERICA,


     Defendant.




                                   ORDER




     The   United    States   of     America   has   filed    a     motion      for    a

temporary stay of this case and an extension of all deadlines on

the basis that there has been a lapse in appropriations to the

Federal Government.      Appropriations for funding the Department of

Justice {"DOJ") and other Federal Government operations lapsed on

December 21, 2018, causing a partial government shutdown.                      The DOJ

is prohibited from engaging in its duties - including litigation

activities   -      without   appropriations.          See        31    U.S.C.        §§

1341(a)(1)(B), 1342.     In light of the uncertain state of government

appropriations    at   this   time,     IT   IS   HEREBY     ORDERED      that    all

deadlines in this case are extended for the same number of days as

the Federal Government's lapse in funding.            The Court declines to

stay the case but the         case    will not proceed until government

operations are fully restored.
    ORDER ENTERED at Augusta, Georgia this 28*^^ day of December,

2018.




                                  UNITEDXSTATES DISTRICTJUDGE
